UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-8358


ANTONIO CHARLES BLOW,

                Petitioner - Appellant,

          v.

WARDEN STANSBERRY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cv-00426-RGD-TEM)


Submitted:   May 14, 2009                 Decided:    May 26, 2009


Before MOTZ and SHEDD, Circuit Judges, and         HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio Charles Blow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio Charles Blow, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006)   petition.     We   have   reviewed   the   record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Blow v. Stansberry, No. 2:08-cv-00426-

RGD-TEM (E.D. Va. Oct. 6, 2008).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                     2